Case: 1:16-cv-08637 Document #: 4460-1 Filed: 03/25/21 Page 1 of 3 PageID #:295309




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE BROILER CHICKEN ANTITRUST                        No. 1:16-cv-08637
LITIGATION
                                                       District Judge Thomas M. Durkin
This Document Relates To:
Certain Direct Action Plaintiffs
                                                       Magistrate Judge Jeffrey T. Gilbert




                            DECLARATION OF LORI P. LUSTRIN

I, Lori P. Lustrin, declare as follows:

       1.      I am an attorney duly licensed to practice before the state and federal courts of the

State of Florida. I am an attorney at Bilzin Sumberg Baena Price & Axelrod LLP, counsel of

record for Certain Direct Action Plaintiffs.

       2.      The facts stated herein are true of my own personal knowledge or as provided to

me by Certain Restaurant DAPs.

       3.      I submit this declaration in support of Certain Restaurant DAPs’ Motion to

Establish a Separate Restaurant DAP Track and Appoint Certain Restaurant DAP Liaison

Counsel (the “Certain Restaurant DAPs’ Motion”).

       4.      Attached as Exhibit A is a true and correct copy of a document produced by

Defendants in this litigation beginning with the Bates Number GEO_0000733756. [FILED

UNDER SEAL].

       5.      Attached as Exhibit B is a true and correct copy of the January 15, 2021

Restaurant DAPs’ Requests for Production of Documents to Producer Defendants.
Case: 1:16-cv-08637 Document #: 4460-1 Filed: 03/25/21 Page 2 of 3 PageID #:295310




       6.      Attached as Exhibit C is a composite of true and correct copies of the Responses

and Objections of Defendant Pilgrim’s Pride Corporation, Mar-Jac, Tyson and Koch Defendants

to Restaurant DAPs’ Request for Production of Documents to Producer Defendants.

       7.      Attached as Exhibit D is a true and correct copy of the 2/5/21 Letter from J.

Pennington to L. Lustrin.

       8.      Attached as Exhibit E is a true and correct copy of the 3/11/21 email from S.

Pepper to L. Lustrin.

       9.      Attached as Exhibit F is a true and correct copy of the March 2, 2021 email from

J. Stupar to S. Sakona.

       10.     Attached as Exhibit G is a true and correct copy of the December 4, 2020 letter

from J. Pennington to L. Lustrin.

       11.     Attached as Exhibit H is a true and correct copy of the February 16, 2021 email

from P. Szeremeta to L. Lustrin.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct. Executed this 25th day of March, 2021.



Dated: March 25, 2021                        Respectfully submitted,

                                             /s/ Lori P. Lustrin
                                             Lori P. Lustrin




                                                2
Case: 1:16-cv-08637 Document #: 4460-1 Filed: 03/25/21 Page 3 of 3 PageID #:295311




                               CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that a true and correct copy of the foregoing

document was electronically served upon the parties and counsel of record on March 25, 2021.



                                           /s/ Lori P. Lustrin
                                               Lori P. Lustrin




                                              3
